Citation Nr: 0504617	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-06 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for diabetes mellitus to 
include as being claimed as secondary to Agent Orange 
exposure.  




REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs








ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty in the Navy from January 
1965 to September 1975.  This included in excess of two years 
of foreign and/or sea service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 RO rating decision.  

In October 2003 the Board issued a remand for further 
development of the veteran's claim.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran did not manifest diabetes mellitus during 
service or for many years thereafter.  

3.  The veteran is not shown to have been present in or to 
have actually visited the Republic of Vietnam during his 
period of active service.  

4.  The currently demonstrated diabetes mellitus is not shown 
to be to due any exposure to herbicides or other event of 
service.  



CONCLUSION OF LAW

The veteran's disability manifested by diabetes mellitus is 
not due to disease or injury that was incurred in or 
aggravated by active military service; nor may it presumed to 
have been incurred in service; nor may it be presumed to be 
due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in this case.  By virtue of an April 
2002 Statement of the Case, an October 2004 Supplemental 
Statement of the Case, and correspondence from VA, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes July 2001 and May 2004 
letters, in which the veteran was advised of his and VA's 
responsibilities under VCAA.  In this letter, the RO advised 
the veteran to identify all health care providers who treated 
him, and explained what the evidence must show in order to 
substantiate a claim of service connection.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for disposition of 
this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

Concerning the claim, the veteran has not indicated, nor does 
the claims file otherwise indicate that there are additional 
sources of pertinent evidence that supports his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his Substantive Appeal, his 
hearing, and the statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA is nonprejudicial 
and harmless.  


Service connection for diabetes mellitus as secondary to 
Agent Orange exposure

The veteran is seeking service connection for diabetes 
mellitus.  He essentially contends that he incurred diabetes 
mellitus as a result of herbicide exposure in the Republic of 
Vietnam.  

The veteran's military occupational specialty (MOS) is 
aviation structural mechanic in the Navy.  

At the outset of this discussion, the Board finds that the 
service medical records are negative for a finding of 
diabetes mellitus.  However, in this regard, we note that the 
veteran submitted VA and private treatment records dated from 
April 1998 to April 2002 showing that he received periodic 
treatment for diabetes mellitus during that period.  

Of note is an April 1998 private opinion letter, in which the 
examiner notes a medical history of diabetes mellitus.  A 
December 2001 clinical report indicated that he had a history 
of diabetes mellitus.  An April 2002 VA treatment record 
assessed the veteran with a history of asymptomatic insulin 
dependent diabetes mellitus.  

The veteran reports that he served in the Navy off the coast 
of Vietnam while aboard the USS America.  He alleges that, 
when an aircraft from his squadron was unable to return to 
the ship, mechanics from the ship would have to go to shore 
to repair the ship at a shore base.  However, there is no 
competent evidence to support any assertions that veteran 
went ashore in the Republic of Vietnam.  

Thus, the question that must be answered is whether that 
disability is related to the veteran's military service, to 
include his alleged exposure to herbicides during service.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  This presumption applies 
to veteran's who served in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases include 
diabetes mellitus.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In the present case, the evidence of record establishes that 
the veteran served aboard the USS America and was aboard 
during a period in which that ship was present off the coast 
of the Republic of Vietnam.  The veteran's DD Form 214N shows 
that he received the Vietnam Service Medal (with one bronze 
star) and the Republic of Vietnam Campaign Medal for his 
service in the United States Navy, but does not show that he 
had actual service in the Republic of Vietnam.  

In order to presume that exposure to herbicides did occur, 
the evidence must also show that the conditions of the 
veteran's service involved duty or visitation in the Republic 
of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Board has 
found no evidence of record that the veteran left the USS 
America to go ashore in Vietnam.  

Thus, the Board concludes that the veteran is not entitled to 
the presumptions set forth in 38 C.F.R. §§ 3.307 and 3.309 
regarding diseases related to exposure to herbicides.  

Notwithstanding the foregoing presumption provisions, the 
U.S. Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative medical evidence 
is against the veteran's claim of service connection for 
diabetes mellitus.  In essence, the Board believes that the 
evidence of record fails to demonstrate that the veteran 
developed diabetes mellitus due to any event his military 
service.  

The Board appreciates the sincerity of the veteran in 
pursuing this claim.  However, while the Board is sympathetic 
to the veteran, we are not permitted to reach medical 
determinations without considering objective medical evidence 
to support our findings, and we must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

In addition, while the veteran may believe that his diabetes 
mellitus is related to herbicide exposure, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board has considered the possibility of obtaining a 
medical examination and/or opinion that specifically 
addresses the issue of whether the veteran's diabetes 
mellitus is in any way related to his military service.  See 
38 U.S.C.A. § 5103A(d) (West 2002), calling for an 
examination or opinion when necessary to make a decision on a 
claim.  

However, as discussed hereinabove, the earliest evidence of 
diabetes mellitus does not appear in the record until decades 
following service.  The service medical records are entirely 
negative for any complaints or treatment for the disease.  

Moreover, there is no evidence that the veteran was exposed 
to herbicides in service or competent evidence of a link 
between this disability and the veteran's military service.  

Also, the veteran has not identified any additional treatment 
records or other medical evidence that might support his 
claim for benefits.  In light of this record, the Board 
believes that any opinion obtained regarding a relationship 
between the veteran's diabetes mellitus, and his military 
service would be based on sheer speculation, and, based upon 
the record on appeal and VCAA, is not necessary for us to 
reach our decision.  

In view of the foregoing, the Board concludes that the 
preponderance of the competent and probative medical evidence 
is against finding that the veteran's diabetes mellitus was 
incurred in or aggravated by the veteran's military service, 
to include exposure to herbicides during service.  Therefore, 
the benefit sought on appeal is denied.  



ORDER

Service connection for diabetes mellitus to include as 
secondary to Agent Orange exposure is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


